Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 1 of 13 PageID #: 180




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 MITCHELL LUDY,                                           )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )       No. 1:19-cv-04606-JMS-DLP
                                                          )
 ELI LILLY AND COMPANY,                                   )
                                                          )
                                Defendant.                )

                                                  ORDER

         Pro se Plaintiff Mitchell Ludy filed this lawsuit against Defendant Eli Lilly and Company

 ("Lilly"), alleging that he suffered withdrawal side effects after attempting to discontinue use of

 the drug Cymbalta, and that Lilly failed to warn of the possibility of those side effects. Lilly has

 filed a Motion to Dismiss, [Filing No. 14], which is now ripe for the Court's decision.

                                                     I.
                                             STANDARD OF REVIEW

         Under Rule 12(b)(6), a party may move to dismiss a claim that does not state a right to

 relief. The Federal Rules of Civil Procedure require that a complaint provide the defendant with

 "fair notice of what the . . . claim is and the grounds upon which it rests." Erickson v. Pardus, 551

 U.S. 89, 93 (2007) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). In reviewing

 the sufficiency of a complaint, the Court must accept all well-pled facts as true and draw all

 permissible inferences in favor of the plaintiff. See Active Disposal Inc. v. City of Darien, 635

 F.3d 883, 886 (7th Cir. 2011). A Rule 12(b)(6) motion to dismiss asks whether the complaint

 "contain[s] sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on

 its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). But

 the complaint "need not identify legal theories, and specifying an incorrect legal theory is not a

                                                     1
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 2 of 13 PageID #: 181




 fatal error." Rabe v. United Air Lines, Inc., 636 F.3d 866, 872 (7th Cir. 2011). The Court will not

 accept legal conclusions or conclusory allegations as sufficient to state a claim for relief. See

 McCauley v. City of Chi., 671 F.3d 611, 617 (7th Cir. 2011). Factual allegations must plausibly

 state an entitlement to relief "to a degree that rises above the speculative level." Munson v. Gaetz,

 673 F.3d 630, 633 (7th Cir. 2012). This plausibility determination is "a context-specific task that

 requires the reviewing court to draw on its judicial experience and common sense." Id.

                                                II.
                                            BACKGROUND

        The following are the factual allegations set forth in the Complaint, which the Court must

 accept as true.

        Lilly is a large drug manufacturing company headquartered in Indianapolis, Indiana. One

 of the drugs Lilly manufactures is Cymbalta, which can be used to treat pain, among other things.

 [Filing No. 14-1 at 2.] The prescribing information for Cymbalta 1 provides, in part:




 1
   In ruling on a motion to dismiss, the Court may consider "documents that are attached to the
 complaint, documents that are central to the complaint and are referred to in it, and information
 that is properly subject to judicial notice." Williamson v. Curran, 714 F.3d 432, 436 (7th Cir.
 2013). Courts may take judicial notice of an "adjudicative fact" if the fact "is not subject to
 reasonable dispute because it (1) is generally known within the trial court's territorial jurisdiction;
 or (2) can be accurately and readily determined from sources whose accuracy cannot reasonably
 be questioned." Fed. R. Evid. 201(b). The prescribing information available from the Food and
 Drug Administration ("FDA") website meets these criteria, and therefore the Court will consider
 the Cymbalta prescribing information as it existed in 2017, the year Mr. Ludy was prescribed
 Cymbalta. See Ossim v. Anulex Techs., Inc, 2014 WL 4908574, at *2 (S.D. Ind. Sept. 30, 2014)
 (taking "judicial notice of FDA 510(k) letters exhibits because the information is publicly and
 readily available from the FDA"); Boston v. Boehringer Ingelheim Pharm., Inc., 2012 WL
 3021413, at *2 (S.D. Ill. July 24, 2012) (taking judicial notice and considering "the text of the
 warning that has always been included in Pradaxa's labeling and prescribing information," even
 though "the exact language of the subject warning is not included in the plaintiff's complaint").
 The relevant prescribing information is attached as Exhibit 1 to Lilly's Motion, and is available at
 https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/021427s049lbl.pdf.
                                                   2
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 3 of 13 PageID #: 182




        2       DOSAGE AND ADMINISTRATION

                …

                 2.7    Discontinuing CYMBALTA
                 Adverse reactions after discontinuation of CYMBALTA, after abrupt or
        tapered discontinuation, include: dizziness, headache, nausea, diarrhea, paresthesia,
        irritability, vomiting, insomnia, anxiety, hyperhidrosis, and fatigue. A gradual
        reduction in dosage rather than abrupt cessation is recommended whenever possible
        [see Warnings and Precautions (5.7)].

                …

        5       WARNINGS AND PRECAUTIONS

                …

                5.7     Discontinuation of Treatment with CYMBALTA
                Discontinuation symptoms have been systematically evaluated in patients
        taking CYMBALTA. Following abrupt or tapered discontinuation in adult
        placebo-controlled clinical trials, the following symptoms occurred at 1% or greater
        and at a significantly higher rate in CYMBALTA-treated patients compared to
        those discontinuing from placebo: dizziness, headache, nausea, diarrhea,
        paresthesia, irritability, vomiting, insomnia, anxiety, hyperhidrosis, and fatigue.
                During marketing of other SSRIs and SNRIs (serotonin and norepinephrine
        reuptake inhibitors), there have been spontaneous reports of adverse events
        occurring upon discontinuation of these drugs, particularly when abrupt, including
        the following: dysphoric mood, irritability, agitation, dizziness, sensory
        disturbances (e.g. paresthesias such as electric shock sensations), anxiety,
        confusion, headache, lethargy, emotional lability, insomnia, hypomania, tinnitus,
        and seizures. Although these events are generally self-limiting, some have been
        reported to be severe.
                Patients should be monitored for these symptoms when discontinuing
        treatment with CYMBALTA. A gradual reduction in the dose rather than abrupt
        cessation is recommended whenever possible. If intolerable symptoms occur
        following a decrease in the dose or upon discontinuation of treatment, then
        resuming the previously prescribed dose may be considered. Subsequently, the
        physician may continue decreasing the dose but at a more gradual rate [see Dosage
        and Administration (2.7)].

 [Filing No. 14-1 at 5-8 (brackets in original).] Additionally, the warnings quoted above are

 summarized on the first page of the prescribing information. [Filing No. 14-1 at 2.]



                                                 3
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 4 of 13 PageID #: 183




        At all times relevant to this lawsuit, Mr. Ludy has been incarcerated in Georgia. [Filing

 No. 1 at 4.] In 2015, he went to the medical department at the prison with back pain, and an x-ray

 was ordered. [Filing No. 1 at 4.] Following the x-ray, Dr. Seward, the prison doctor, diagnosed

 Mr. Ludy with "cervical spine multilevel degenerative disk disease." [Filing No. 1 at 4.] After

 additional tests and doctor's visits, Mr. Ludy was diagnosed with "cervical spondylosis (a/k/a

 degenerative disk disease)." [Filing No. 1 at 4.] Initially, Mr. Ludy was prescribed 600mg of

 Neurontin twice a day to treat his nerve pain in his back. [Filing No. 1 at 4.] He took Neurontin

 from 2015 until 2017, when he was prescribed 30mg of Cymbalta. [Filing No. 1 at 4.]

        At the time he was prescribed Cymbalta, Mr. Ludy questioned his doctor about the known

 side effects of the drug, and, while the doctor explained the side effects, the doctor "knew of no

 known withdrawal side effects." [Filing No. 1 at 4 (emphasis added).] Mr. Ludy alleges that

 within three weeks of starting Cymbalta, he experienced the following side effects: "urination

 hesitation, nausea, dizziness, suicid[al] thoughts, increased sweating, headaches, and anxiety."

 [Filing No. 1 at 4.] Mr. Ludy suffered those side effects throughout his use of Cymbalta. [Filing

 No. 1 at 4.]

        Mr. Ludy first experienced withdrawal symptoms when the nurse working the "pill-call

 window" overlooked that he needed a refill of his medication. [Filing No. 1 at 5.] Mr. Ludy also

 suffered withdrawal symptoms when he would periodically attempt to stop taking Cymbalta

 because of the side effects. [Filing No. 1 at 5.] His withdrawal symptoms included "extreme mood

 swings, agitation, irritability, nightmares, suicidal thoughts, dizziness, electric shock sensation in

 [his] head, memory loss, vertigo, depression, and sleep disturbances." [Filing No. 1 at 5.] Mr.

 Ludy alleges that his withdrawal symptoms were dangerous and so severe that he would




                                                   4
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 5 of 13 PageID #: 184




 immediately resume taking Cymbalta again to relieve the withdrawal symptoms. [Filing No. 1 at

 5.]

        Mr. Ludy alleges that if he

        had known the withdrawal symptoms or side effects he would [have] refused the
        Cymbalta, and if his physician would [have] known more about the drug then the
        Plaintiff['s] physician would have been able to more adequately, accurately and
        properly weigh and convey the risks and benefits of the drug in a way as to avoid
        the Plaintiff['s] injuries and damages.

 [Filing No. 1 at 6.] Mr. Ludy adds that his physician would not have prescribed Cymbalta

 if his physician had been "adequately, accurately, and properly warned about the

 withdrawal symptoms," including their frequency, severity, and duration. [Filing No. 1 at

 5.]

        Mr. Ludy brought this lawsuit to recover for "personal injuries and damages that

 [he] suffered as a result of [Lilly's] failure to provide adequate instructions for stopping

 Cymbalta that would of (sic) adequately warned the Plaintiff fully and accurately about the

 frequency, severity, and/or duration of the Cymbalta symptoms." [Filing No. 1 at 6.]

 Specifically, he states his intention to bring claims against Lilly and other unidentified

 defendants for "negligence, design defect, failure to warn, stric[t] product liability,

 negligent misrepresentation, fraud, and breach of implied warranty, as well as violation of

 Georgia fair business practice act [("FBPA")]." [Filing No. 1 at 7.] Mr. Ludy requests

 that: "1) All future withdrawal side effects be paid by [Lilly], including but not limited to

 hospitalization; 2) [the Court] order Defendants to pay $90,000.00 compensatory and 1.6

 million in punitive damages; 3) Defendants pay court cost and attorney fees; [and] 4) [the]

 Court grant other just and equitable relief." [Filing No. 1 at 8.]




                                                   5
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 6 of 13 PageID #: 185




        On March 13, 2020, Lilly filed its Motion to Dismiss Mr. Ludy's claims, [Filing No. 14],

 which is now ripe for the Court's decision.

                                                  III.
                                               DISCUSSION

        In support of its Motion to Dismiss, Lilly argues that the warnings in Cymbalta's

 prescribing information regarding potential discontinuation symptoms are adequate as a matter of

 law, which defeats Mr. Ludy's failure to warn and negligence claims. [Filing No. 15 at 7.] It

 argues that "the FDA-approved label for [Cymbalta] has included an explicit, three-paragraph

 warning on the risk of symptoms" upon discontinuation of the drug. [Filing No. 15 at 7.] Lilly

 asserts that contained within those paragraphs are a clear statement of the frequency of

 discontinuation symptoms, a recitation of specific symptoms possible upon discontinuation, and

 guidance for safe discontinuation of Cymbalta. [Filing No. 15 at 7-8.] Though Lilly acknowledges

 that the adequacy of drug warnings is generally a question of fact, it argues that the adequacy of

 the warning in this case is a question of law because the warning is "accurate, clear, and

 unambiguous." [Filing No. 15 at 9-10 (quoting Weilbrenner v. Teva Pharm. USA, Inc., 696 F.

 Supp. 2d 1329, 1339 (M.D. Ga. 2010)).] Additionally, Lilly argues that because Georgia employs

 the learned intermediary doctrine, it fulfilled its duty to warn "by providing a complete and

 accurate warning in Cymbalta's prescribing information." [Filing No. 15 at 15.] Lilly also argues

 that Mr. Ludy's fraud and FBPA claims are duplicative of his failure to warn claim. Lilly adds

 that Mr. Ludy failed to plead his fraud claim with particularity as required by Rule 9(b), and that

 the FBPA claim does not apply to claims based upon conduct regulated by a federal agency—the

 FDA in this case. [Filing No. 15 at 15-16.]

        Mr. Ludy responds that "[his] Complaint not only meets but exceeds the standards [that]

 govern the form of a complaint contemplated by Federal Rule of Civil Procedure 8(a), this Court

                                                   6
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 7 of 13 PageID #: 186




 has subject matter jurisdiction in this matter, and the complaint sufficiently alleges consumer harm

 and damage." [Filing No. 24 at 2.] He argues that his Complaint is not unintelligible or confusing

 and satisfies Rule 8(a)'s requirement of a short and plain statement of the claim. [Filing No. 24 at

 5.] Mr. Ludy contends that the Complaint "describes in more than necessary detail" that Lilly

 marketed Cymbalta without properly warning of the "withdrawal symptoms associated with

 stopping Cymbalta, including accurate[ly] reporting their frequency, severity . . . and/or duration."

 [Filing No. 24 at 6-7.] Mr. Ludy also argues that the Court has subject matter jurisdiction and

 therefore should not dismiss this case under Rule 12(b)(1) 2 and should force Lilly "to proceed

 under Rule 12(b)(6) or Rule 56, both of which places great restrictions on the district court's

 discretion." [Filing No. 24 at 8 (quoting Williamson v. Tucker, 645 F.2d 404, 415-16 (5th Cir.

 1981)) (alterations omitted).]

        Lilly replies by reiterating that the extensive warnings in the prescribing documents satisfy

 its "duty under Georgia law to warn prescribing medical professionals." [Filing No. 25 at 1.] It

 argues that Mr. Ludy fails to reconcile his allegation that Lilly failed to warn of the discontinuation

 side effects with Cymbalta's prescribing information. [Filing No. 25 at 1.] Lilly also contends that

 Mr. Ludy sets forth arguments that fail to address the relevant issues. [Filing No. 25 at 2-3.]

        A. Failure to Warn and Negligence Claims

        In product liability cases premised on a failure to warn, "Georgia law insists that a plaintiff

 show that the defendant had a duty to warn, that the defendant breached that duty, and that the

 breach proximately caused the plaintiff's injury." Dietz v. Smithkline Beecham Corp., 598 F.3d




 2
   Lilly's Motion to Dismiss is made pursuant to Rule 12(b)(6), not Rule 12(b)(1). [Filing No. 14
 at 1 ("Defendant Eli Lilly and Company . . . moves pursuant to Fed R. Civ. P. 12(b)(6) to dismiss
 Plaintiff Mitchell Ludy’s Complaint in its entirety.").]


                                                   7
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 8 of 13 PageID #: 187




 812, 815 (11th Cir. 2010) (citing Wheat v. Sofamor, S.N.C., 46 F. Supp. 2d 1351, 1362 (N.D. Ga.

 1999)). 3   In cases concerning prescription drugs, however, "Georgia employs the learned

 intermediary doctrine, which alters the general rule that imposes liability on a manufacturer for

 failing to warn an end user of the known risks or hazards of its products." Id. Under the learned

 intermediary doctrine:

         [A] prescription drug or medical device [manufacturer] does not have a duty to
         warn the patient of the dangers involved with the product, but instead has a duty to
         warn the patient's doctor, who acts as a learned intermediary between the patient
         and the manufacturer. The rationale for the doctrine is that the treating physician is
         in a better position to warn the patient than the manufacturer, in that the decision to
         employ prescription medication or medical devices involves professional
         assessment of medical risks in light of the physician's knowledge of a patient's
         particular need and susceptibilities.

 McCombs v. Synthes (U.S.A.), 587 S.E.2d 594, 595 (Ga. 2003) (citing Ellis v. C.R. Bard, Inc., 311

 F.3d 1272, 1279–1280 (11th Cir. 2002) and Williams v. Am. Med. Sys., 548 S.E.2d 371 (Ga. Ct.

 App. 2001)) (internal quotations and alterations omitted).

         "For a warning to be adequate, it must disclose 'the existence and extent of the risk

 involved.'" Swicegood v. Pliva, Inc., 2010 WL 1138455, at *3 (N.D. Ga. Mar. 22, 2010) (quoting

 Thornton v. E.I. Du Pont De Nemours & Co., 22 F.3d 284, 289 (11th Cir. 1994)). Whether a

 warning is adequate "depends upon the language used and the impression that such language is

 calculated to make upon the mind of the average user of the product," and must be evaluated in

 conjunction with the knowledge and expertise of those who may be reasonably expected to use or

 otherwise come in contact with the product. Thornton, 22 F.3d at 289. "The adequacy of drug

 warnings is generally a question of fact, but it can become a question of law where the warning is




 3
   Although the parties did not discuss in detail which law applies in this case, they appear to agree
 that Georgia law applies in this case.

                                                   8
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 9 of 13 PageID #: 188




 accurate, clear, and unambiguous." Weilbrenner v. Teva Pharm. USA, Inc., 696 F. Supp. 2d 1329,

 1339 (M.D. Ga. 2010) (internal quotations omitted).

        The Cymbalta prescribing documents describe potential withdrawal or discontinuation side

 effects in three different places within the first seven pages alone. [See Filing No. 14-1 at 2; Filing

 No. 14-1 at 5; Filing No. 14-1 at 8.] The warnings are clear and unambiguous, especially when

 considered together with a prescribing physician's expertise, and in fact articulate and warn of the

 specific withdrawal symptoms from which Mr. Ludy suffered. [Compare Filing No. 1 at 1

 (alleging that he suffered "withdrawal symptoms such as . . . extreme mood swings, agitation,

 irritability, nightmares, suicidal thoughts, dizziness, electric shock sensation . . . memory loss,

 vertigo, depression, and sleep disturbances") with Filing No. 14-1 at 8 (stating that patients

 discontinuing Cymbalta suffered from "dizziness, headache, nausea, diarrhea, paresthesia

 [(tingling sensations)], irritability, vomiting, insomnia, anxiety, hyperhidrosis [(excessive

 sweating)], and fatigue" and that patients discontinuing similar drugs suffered from many of the

 same symptoms as well as "agitation [and] sensory disturbances (e.g. paresthesias such as electric

 shock sensation)".] 4

        Mr. Ludy has not alleged that Lilly failed to provide the prescribing information to his

 physician, or that Lilly made inadequate efforts to warn his physician. 5 See McCombs, 587 S.E.2d

 594 (holding that the warning included in the package insert with a medical device fulfilled the

 manufacturer's duty to warn); see also Beale v. Biomet, Inc., 492 F. Supp. 2d 1360, 1370 (S.D. Fla.



 4
   Indeed, other courts have found that the Cymbalta prescribing information is accurate, clear, and
 unambiguous. McDowell v. Eli Lilly & Co., 58 F. Supp. 3d 391, 404 (S.D.N.Y. 2014) ("The
 elements of the Cymbalta discontinuation warning portray with sufficient intensity the risk
 involved in taking the drug." (internal quotations omitted)).
 5
   Indeed, Mr. Ludy's alleges that his physician informed him of the general side effects of the drug,
 indicating that his physician had been warned of at least some of dangers of the drug.
                                                   9
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 10 of 13 PageID #: 189




  2007) (noting that, under Florida law, if the manufacturer provides the warnings to the physician,

  it does not matter whether the physician passes the warnings on to his or her patients, or whether

  the physician even reads the warnings); Larkin v. Pfizer, Inc., 153 S.W.3d 758, 765 (Ky. 2004)

  ("[P]roviding an adequate warning to the prescribing physician relieves the manufacturer of its

  duty to warn the patient regardless of how or if the physician warns the patient."). Likewise, he

  has not alleged that Lilly provided his physician with other documents which indicated there were

  likely to be no withdrawal symptoms or that Lilly otherwise withheld the warnings regarding

  discontinuation side effects.

         The adequacy of warnings is generally an issue of fact not for the Court to decide on a

  motion to dismiss, but this case presents an unusual situation. The prescribing information

  describes in detail the potential withdrawal side effects, including the withdrawal side effects from

  which Mr. Ludy alleges he suffered.         Though the Court is required to accept Mr. Ludy's

  allegations as true, his allegations expressly track the warnings in the Cymbalta prescribing

  information, and his response entirely fails to reconcile his allegations with the accurate, clear,

  and unambiguous warnings contained in the prescribing information. In sum, the prescribing

  information contains the necessary warnings, and the warnings contained within the

  prescribing information are adequate as a matter of law.

         Because the Court finds that Lilly did not breach its duty to warn, Mr. Ludy's negligence

  claim also fails. See Goldstein, Garber & Salama, LLC v. J.B., 797 S.E.2d 87, 89 (Ga. 2017) (“It

  is well established that to recover for injuries caused by another's negligence, a plaintiff must show

  four elements: a duty, a breach of that duty, causation and damages.” (emphasis added)).

         Mr. Ludy's Complaint fails to sufficiently allege that Lilly breached its duty to warn and

  Lilly's Motion to Dismiss Mr. Ludy's failure to warn and negligence claims is GRANTED.



                                                   10
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 11 of 13 PageID #: 190




          B. Fraud and Negligent Misrepresentation Claims

          Generally, Federal Rule of Civil Procedure 8(a) requires a plaintiff to set forth "a short

  plain statement of the claim showing that the pleader is entitled to relief." However, a plaintiff

  alleging fraud or mistake "must state with particularity the circumstances constituting fraud or

  mistake." Fed. R. Civ. P. 9(b).    Generally, this requires the plaintiff to "describe[e] the 'who,

  what, when, where, and how' of the fraud." AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th

  Cir. 2011) (quoting Pirelli Armstrong Tire Corp. Retiree Medical Benefits Trust v. Walgreen Co.,

  631 F.3d 436, 441-42 (7th Cir. 2011)).

          Mr. Ludy's Complaint does not state with particularity the circumstances or facts that give

  rise to his fraud and negligent misrepresentation claims. He has not identified a specific statement

  or other representation he believes to be false or fraudulent, nor does he identify when, where, by

  whom, or to whom those representations were made. Therefore, the Court GRANTS Lilly's

  Motion to Dismiss Mr. Ludy's fraud and negligent misrepresentation claims.

          C. Design Defect Claim

          Under Georgia law, to recover on a design defect claim, plaintiff must establish that: (1)

  the product's design is defective and (2) the defective design caused plaintiff's injuries. In re

  Mentor Corp. ObTape Transobturator Sling Products Liability Litigation, 711 F. Supp. 2d 1348,

  1364 (M.D. Ga. 2010). , Mr. Ludy does not allege that Cymbalta's design was defective, nor do

  his allegations identify a defect. Therefore, the Court GRANTS Lilly's Motion to Dismiss his

  claim under a design defect theory. See Moore v. Mylan Inc., 840 F. Supp. 2d 1337, 1344-45 (N.D.

  Ga. 2012) ("[B]ecause the complaint is silent as to a design or manufacturing defect, the Court

  cannot draw the reasonable inference that a design or manufacturing defect caused the . . .

  injuries.").



                                                  11
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 12 of 13 PageID #: 191




         D. Breach of Implied Warranty of Fitness for a Particular Purpose Claim

         Georgia law provides that "[w]here the seller at the time of contracting has reason to know

  any particular purpose for which the goods are required and that the buyer is relying on the seller's

  skill or judgment to select or furnish suitable goods, there is unless excluded or modified under

  Code Section 11-2-316 an implied warranty that the goods shall be fit for such purpose." O.C.G.A.

  Code § 11-2-315. But, because a patient is legally deemed to rely on the physician and not the

  package labeling for this warning, Mr. Ludy cannot show that he was “relying on the seller's skill

  or judgment to select or furnish suitable goods,” as is required to prove a claim for breach of

  implied warranty of fitness for a particular purpose. Presto v. Sandoz Pharm. Corp., 487 S.E.2d

  70, 75 (Ga. Ct. App. 1997) (quoting O.C.G.A. § 11-2-315). Therefore, the Court GRANTS Lilly's

  Motion to Dismiss this claim.

         E. FBPA Claim

         The FBPA proscribes “[u]nfair or deceptive acts or practices in the conduct of consumer

  transactions and consumer acts or practices in trade or commerce.” O.C.G.A. § 10-1-393. "By its

  express language, the FBPA excludes claims based upon conduct that is regulated by a federal

  agency." Kuchenmeister v. HealthPort Tech., LLC, 309 F. Supp. 3d 1342, 1349 (N.D. Ga. 2018)

  (citing O.C.G.A. § 10–1–396 (“Nothing in this part shall apply to: (1) Actions or transactions

  specifically authorized under laws administered by or rules and regulations promulgated by any

  regulatory agency of this state or the United States.”)). As Lilly points out, Mr. Ludy's claim is

  based upon conduct that is regulated by the FDA, which bars this claim. [Filing No. 15 at 16.]

  Therefore, the Court GRANTS Lilly's Motion to Dismiss Mr. Ludy's FBPA claim.




                                                   12
Case 1:19-cv-04606-JMS-DLP Document 32 Filed 06/29/20 Page 13 of 13 PageID #: 192




                                               IV.
                                           CONCLUSION

           Consistent with the foregoing, Lilly's Motion to Dismiss, [14], is GRANTED, and Mr.

  Ludy's Complaint is DISMISSED WITH PREJUDICE. 6                 Final Judgment shall issue

  accordingly.




               Date: 6/29/2020




  Distribution via ECF only to all counsel of record.


  Distribution via U.S. Mail to:

 Mitchell Ludy
 #1234896
 Central State Prison
 4600 Fulton Mill Road
 Macon, GA 31208




  6
      Additionally, Lilly's Motion to Stay Discovery, [30], is DENIED AS MOOT.
                                                13
